IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-715

                                           No. COA22-348

                                    Filed 20 December 2022

     Cabarrus County, Nos. 20CRS50156-57

     STATE OF NORTH CAROLINA

                 v.

     NIKITA V. MACKEY


           Appeal by defendant from judgment entered 4 June 2021 by Judge

     William Anderson Long, Jr., in Cabarrus County Superior Court. Heard in the Court

     of Appeals 19 October 2022.


           Attorney General Joshua           H.   Stein,   by   Assistant   Attorney   General
           Kayla D. Britt, for the State.

           Shawn R. Evans for the defendant-appellant.


           TYSON, Judge.


¶1         Nikita V. Mackey, a disbarred lawyer, (“Defendant”) appeals from the

     judgment entered upon the jury’s verdict from his two felony convictions of uttering

     a forged instrument and obtaining property by false pretenses. Our review discloses

     no error.

                                      I.     Background
                                      STATE V. MACKEY

                                       2022-NCCOA-715

                                      Opinion of the Court



¶2         Defendant married Yvette Stewart in September 2016. The couple separated

     two years later and divorced in 2021. Defendant and Stewart always maintained

     separate bank accounts, even while married. After the separation, Stewart moved to

     Tennessee and took her vehicle with her.

¶3         Stewart’s vehicle needed repairs in March 2019. After Stewart had paid for

     the repairs, she realized her vehicle was still under a third-party maintenance

     warranty. She sought a reimbursement from the company issuing the warranty. The

     company agreed to reimburse Stewart in the amount of $1,200.92.

¶4         Stewart waited for the check, but it never arrived. She contacted the warranty

     company to inquire about her reimbursement.             During that conversation, the

     company informed Stewart the check had been issued to Stewart as payee, mailed to

     Defendant’s address, and the check had been deposited into a bank. Stewart asked

     for more information. The company sent her a copy of the cancelled check. Upon

     examination, she noticed the check issued in her name had been signed.           She

     recognized her name, signed in Defendant’s handwriting, on the endorsement line.

¶5         Stewart sought a replacement check because she believed Defendant had

     forged her signature. The company informed Stewart they could not issue another

     check unless she notified law enforcement.       Stewart reported the incident and

     provided handwriting samples to the Charlotte-Mecklenburg Police Department.
                                        STATE V. MACKEY

                                         2022-NCCOA-715

                                        Opinion of the Court



¶6         The officer in charge of investigating Stewart’s claim subpoenaed the bank for

     all records related to the check. Bank records revealed Defendant had deposited the

     check into his personal bank account on 18 June 2019. Video footage from the bank

     also showed Defendant visiting the bank on the same day the check was deposited.

¶7         Defendant was charged with uttering a forged instrument, obtaining property

     by false pretenses, and forgery of an instrument on 2 March 2020. At trial, the State

     entered the bank records and video footage into evidence. On 4 June 2021, a jury

     found Defendant guilty of obtaining property by false pretenses and of uttering a

     forged instrument. The jury failed to reach a unanimous verdict regarding forgery of

     an instrument after questioning the definition of the words “infer” and “forgery” as

     used in the jury’s instructions. Defendant moved for a mistrial. The court granted

     Defendant’s motion regarding the forgery charge.

¶8         The trial court consolidated the remaining two convictions into one judgment.

     Defendant was sentenced as a level I offender and received an active sentence of 5 to

     15 months, followed by 24 months of supervised probation. Defendant filed a timely

     notice of appeal on 9 June 2021.

                                         II.   Issues

¶9         Defendant argues: (1) the indictments for uttering a forged instrument and

     obtaining property by false pretenses are fatally defective; (2) a fatal variance exists

     between the indictments for uttering and obtaining property by false pretenses and
                                          STATE V. MACKEY

                                              2022-NCCOA-715

                                             Opinion of the Court



       the evidence entered at trial; and, (3) he is entitled to a new trial because eighteen

       bench conversations were omitted from the transcript despite the trial judge ordering

       a complete recordation.

                                      III.      Fatal Defect

¶ 10         Defendant argues the indictments for uttering a forged instrument and

       obtaining property by false pretenses contained a fatal defect.

                                      A. Standard of Review

¶ 11         Trial courts do not possess jurisdiction over a criminal defendant without a

       valid bill of indictment. State v. Snyder, 343 N.C. 61, 65, 468 S.E.2d 221, 224 (1996)

       (citation omitted). “[W]hen a fatal defect is present in the indictment charging the

       offense, a motion in arrest of judgment may be made at any time in any court having

       jurisdiction over the matter, even if raised for the first time on appeal.” State v.

       Phillips, 162 N.C. App. 719, 720, 592 S.E.2d 272, 273 (2004) (citation and internal

       quotation marks omitted).

                                               B. Analysis

¶ 12         An indictment “is fatally defective if it fails to state some essential and

       necessary element of the offense of which the defendant is found guilty.” State v. Ellis,

       368 N.C. 342, 344, 776 S.E.2d 675, 677 (2015) (citation and quotation marks omitted).

¶ 13         “The essential elements of the crime of uttering a forged check are (1) the offer

       of a forged check to another, (2) with knowledge that the check is false, and (3) with
                                        STATE V. MACKEY

                                         2022-NCCOA-715

                                        Opinion of the Court



       the intent to defraud or injure another.” State v. Conley, 220 N.C. App. 50, 60, 724

       S.E.2d 163, 170 (2012) (citation and internal quotation marks omitted).

¶ 14         “The elements of obtaining property by false pretenses are (1) a false

       representation of a subsisting fact or a future fulfillment or event, (2) which is

       calculated and intended to deceive, (3) which does in fact deceive, and (4) by which

       one person obtains or attempts to obtain value from another.” Id. (citation and

       internal quotation marks omitted).

¶ 15         The indictment charging Defendant with uttering a forged check provided:

                   [T]he defendant named above unlawfully, willfully, and
                   feloniously did utter, publish, pass, and deliver as true to
                   SunTrust Bank a falsely made and forged check #072993
                   written by Caregard warranty service, made out to Yvette
                   Stewart for the amount of $1,200.92. The defendant acted
                   for [the] sake of gain and with the intent to injure and
                   defraud and with the knowledge that the instrument was
                   falsely made and forged.

¶ 16         The indictment charging Defendant with obtaining property by false pretenses

       provided:

                   [T]he defendant named above unlawfully, willfully, and
                   feloniously did knowingly and designedly, with the intent
                   to cheat and defraud, obtain $1,200.92 US currency from
                   SunTrust Bank by means of a false pretense which was
                   calculated to deceive and did deceive. The false pretense
                   consisted of the following: the defendant passed a forged
                   check in order to obtain the funds.
                                          STATE V. MACKEY

                                           2022-NCCOA-715

                                          Opinion of the Court



¶ 17         The indictments included the necessary elements for the crimes of uttering a

       forged check and obtaining property by false pretenses. Conley, 220 N.C. App. at 60,

       724 S.E.2d at 170. Defendant’s argument is without merit and overruled.

                                    IV.     Fatal Variance

¶ 18         Defendant argues the State’s evidence at trial fatally varied from the

       indictment for the charge of obtaining property by false pretenses because “the

       indictment erroneously alleged that the check itself was a forgery in direct

       contradiction to all evidence presented.”      According to Defendant, the “evidence

       showed at best that [Defendant] presented a check which may have contained a

       forged endorsement.”

¶ 19         Defendant also argues the State’s evidence presented at trial fatally varied

       from the indictment charging him with uttering a forged check. Defendant asserts

       the “uttering indictment drafted and obtained by the State is based on the first part

       of N.C. Gen. Stat. § 14-120[,] which deals with forged and counterfeit instruments,”

       yet the “evidence presented at trial was in reference to the second part of N.C. Gen.

       Stat. § 14-120 regarding false, forged or counterfeited endorsements.”

                                    A. Standard of Review

¶ 20         Rule 10(a)(1) of the North Carolina Rules of Appellate Procedure delineates

       the procedures for preserving errors on appeal:

                    In order to preserve an issue for appellate review, a party
                                          STATE V. MACKEY

                                           2022-NCCOA-715

                                          Opinion of the Court



                    must have presented to the trial court a timely request,
                    objection, or motion, stating the specific grounds for the
                    ruling the party desired the court to make if the specific
                    grounds were not apparent from the context. It is also
                    necessary for the complaining party to obtain a ruling upon
                    the party’s request, objection, or motion.

       N.C. R. App. P. 10(a)(1) (emphasis supplied).

¶ 21          Rule 10(a)(1) thus requires a defendant to “preserve the right to appeal a fatal

       variance.” State v. Mason, 222 N.C. App. 223, 226, 730 S.E.2d 795, 798 (2012) (first

       citing State v. Pickens, 346 N.C. 628, 645, 488 S.E.2d 162, 172 (1997) (“Regarding the

       alleged variance between the indictment and the evidence at trial, defendant based

       his motions at trial solely on the ground of insufficient evidence and thus has failed

       to preserve this argument for appellate review.”); then citing State v. Roman, 203

       N.C. App. 730, 731-32, 692 S.E.2d 431, 433 (2010); and then citing N.C. R. App. P.

       10(a)(1)).

¶ 22          Our state courts have recognized consistent application of the rules of appellate

       procedure is paramount. See State v. Hart, 361 N.C. 309, 317, 644 S.E.2d 201, 206

       (2007) (“Fundamental fairness and the predictable operation of the courts for which

       our Rules of Appellate Procedure were designed depend upon the consistent exercise

       of this authority.”); see also State v. Ricks, 378 N.C. 737, 741, 2021-NCSC-116, ¶ 6,

       862 S.E.2d 835, 839 (2021) (explaining how suspending certain rules of appellate

       procedure, such as requiring timely filing of a notice of appeal, “would render
                                         STATE V. MACKEY

                                          2022-NCCOA-715

                                         Opinion of the Court



       meaningless the rules governing the time and manner of noticing appeals”) (citation

       omitted).

¶ 23         Our Supreme Court, nevertheless, has held a defendant’s motion to dismiss at

       the close of the state’s evidence and renewed again at the close of all the evidence

       “preserves all issues related to sufficiency of the State’s evidence” arguments for

       appellate review. State v. Golder, 374 N.C. 238, 246, 839 S.E.2d 782, 788 (2020)

       (emphasis supplied) (“Because our case law places an affirmative duty upon the trial

       court to examine the sufficiency of the evidence against the accused for every element

       of each crime charged, . . . under Rule 10(a)(3), a defendant’s motion to dismiss

       preserves all issues related to sufficiency of the State’s evidence for appellate

       review.”).

¶ 24         Post-Golder, our Supreme Court has not affirmatively held whether a general

       motion to dismiss preserves a defendant’s fatal variance objection for appeal as a

       “sufficiency of the State’s evidence” objection under Golder. Id.; State v. Smith, 375

       N.C. 224, 228, 846 S.E.2d 492, 494 (2020) (explaining this Court in State v. Smith,

       258 N.C. App. 698, 812 S.E.2d 205 (2018), “concluded [ ] defendant’s fatal variance

       argument was not preserved because it was not expressly presented to the trial

       court[,]” while also acknowledging this Court had reached its decision before our

       Supreme Court issued Golder) (emphasis supplied) (citation omitted). The Supreme
                                         STATE V. MACKEY

                                          2022-NCCOA-715

                                         Opinion of the Court



       Court in Smith, “assum[ed] without deciding that defendant’s fatal variance

       argument was preserved[.]” Id. at 231, 846 S.E.2d at 496.

¶ 25         Since Smith and Golder, criminal defendants before this Court assert “the

       Supreme Court in Golder [had] ‘assumed without deciding’ that ‘issues concerning

       fatal variance are preserved by a general motion to dismiss.’” See State v. Brantley-

       Phillips, 278 N.C. App. 279, 286, 2021-NCCOA-307, ¶ 21, 862 S.E.2d 416, 422 (2021).

       In Brantley-Phillips, this Court explained:

                    Although Golder did not address this specific question, our
                    Court has noted, in light of Golder: “any fatal variance
                    argument is, essentially, an argument regarding the
                    sufficiency of the State’s evidence.” State v. Gettleman, 275
                    N.C. App. 260, 271, 853 S.E.2d 447, 454 (2020) (citation
                    omitted). We further reasoned: “[o]ur Supreme Court
                    made [it] clear in Golder that ‘moving to dismiss at the
                    proper time . . . preserves all issues related to the
                    sufficiency of the evidence for appellate review.’” Id.
                    (quoting Golder, 374 N.C. at 249, 839 S.E.2d at 790).
                    Specifically, in Gettleman we determined the defendant
                    failed to preserve an argument that the jury instructions
                    and indictment in that case created a fatal variance
                    precisely because the Defendant failed to move to dismiss
                    the charge in question. Id. Here, unlike in Gettleman,
                    Defendant did timely move to dismiss all charges, and
                    thus, under the rationale of Gettleman, it would appear
                    Defendant did preserve this argument. See id. Without so
                    deciding, and for purposes of review of this case, we employ
                    de novo review. See id.

       Id. at 287, ¶ 22, 862 S.E.2d at 422 (emphasis supplied).

¶ 26         Here, Defendant did not mention the words “fatal,” “defective,” or “variance”
                                          STATE V. MACKEY

                                           2022-NCCOA-715

                                          Opinion of the Court



       in his motion to dismiss, to provide the trial court with notice of any purported error

       at the close of the State’s evidence. Defendant moved to dismiss at the close of the

       State’s evidence, and again at the close of all the evidence. In accordance with

       Brantley-Phillips, we again presume “[w]ithout so deciding, and for purposes of

       review of this case,” Defendant’s generic motion to dismiss for “sufficiency of the

       evidence” preserved his fatal variance objections. Id. (emphasis supplied).

                                            B. Analysis

                    A motion to dismiss for a variance is in order when the
                    prosecution fails to offer sufficient evidence the defendant
                    committed the offense charged. A variance between the
                    criminal offense charged and the offense established by the
                    evidence is in essence a failure of the State to establish the
                    offense charged.

                    In order to prevail on such a motion, the defendant must
                    show a fatal variance between the offense charged and the
                    proof as to the gist of the offense.

       Pickens, 346 N.C. at 646, 488 S.E.2d at 172 (citations, quotation marks, and

       alterations omitted).

¶ 27         “In order for a variance to warrant reversal, the variance must be material. A

       variance is not material, and is therefore not fatal, if it does not involve an essential

       element of the crime charged.” State v. Tarlton, 279 N.C. App. 249, 253, 2021-

       NCCOA-458, ¶ 12, 864 S.E.2d 810, 813 (2021) (quoting State v. Norman, 149 N.C.

       App. 588, 594, 562 S.E.2d 453, 457 (2002)).
                                             STATE V. MACKEY

                                              2022-NCCOA-715

                                             Opinion of the Court



¶ 28         Here, the State offered substantial and sufficient evidence of each material

       element of both charges. The State tendered evidence Stewart never received the

       check issued to her as payee, and it was mailed to Defendant’s residence. Stewart

       testified she recognized Defendant’s handwriting forging her name on the

       endorsement line. The State also entered into evidence bank records indicating

       Defendant had deposited the check into his sole personal account. Video footage

       showed Defendant entering the bank on the same day the check was deposited into

       his account.

¶ 29         Viewing the evidence in the light most favorable to the State and all inferences

       thereon, the evidence presented at trial did not fatally vary from the essential

       elements or “gist” of the indictments charging Defendant with uttering a forged check

       and obtaining property by false pretenses. Conley, 220 N.C. App. at 60, 724 S.E.2d

       at 170; Pickens, 346 N.C. at 645, 488 S.E.2d at 172; Tarlton, 279 N.C. App. at 253, ¶

       12, 864 S.E.2d at 813. Defendant’s argument is without merit and is overruled.

                                        V.      Recordation

¶ 30         Criminal defendants have a statutory right to recordation of their trial. N.C.

       Gen. Stat. § 15A-1241 provides:

                      (a) The trial judge must require that the reporter make a
                      true, complete, and accurate record of all statements from
                      the bench and all other proceedings except:

                            (1) Selection of the jury in noncapital cases;
                                          STATE V. MACKEY

                                           2022-NCCOA-715

                                          Opinion of the Court




                            (2) Opening statements and final arguments of
                                counsel to the jury; and

                            (3) Arguments of counsel on questions of law.

                            ...

                      (c) When a party makes an objection to unrecorded
                      statements or other conduct in the presence of the jury,
                      upon motion of either party the judge must reconstruct for
                      the record, as accurately as possible, the matter to which
                      objection was made.

       N.C. Gen. Stat. § 15A-1241 (2021) (emphasis supplied).

¶ 31         Our Supreme Court in State v. Cummings contrasts the disparate treatment

       of statements made in open court before a jury and those made in private bench

       conferences under N.C. Gen. Stat. § 15A-1241. 332 N.C. 487, 498, 422 S.E.2d 692,

       698 (1992). The Court in Cummings concluded N.C. Gen. Stat. § 15A-1241 “appears

       to be designed to ensure that any statement by the trial judge, in open court and

       within earshot of jurors or others present in the courtroom, be available for appellate

       review.” Id.

¶ 32         Statements made in private bench conferences, however, are only required to

       be transcribed if “either party requests that the subject matter of a private bench

       conference be put on the record for possible appellate review.” Id. If a party requests

       a bench conference to be transcribed per N.C. Gen. Stat. § 15A-1241, “the trial judge
                                          STATE V. MACKEY

                                           2022-NCCOA-715

                                          Opinion of the Court



       should comply by reconstructing, as accurately as possible, the matter discussed.” Id.

       (citing N.C. Gen. Stat. § 15A-1241(c)).

¶ 33         “This Court has repeatedly held that [N.C. Gen. Stat. §] 15A–1241 does not

       require recordation of ‘private bench conferences between trial judges and attorneys.’”

       State v. Blakeney, 352 N.C. 287, 307, 531 S.E.2d 799, 814 (2000) (first quoting

       Cummings, 332 N.C. at 497, 422 S.E.2d at 697; then citing State v. Speller, 345 N.C.

       600, 605, 481 S.E.2d 284, 287 (1997)).        In Blakeney, the defendant argued the

       “unrecorded bench conferences violated his statutory right to recordation under [N.C.

       Gen. Stat.] § 15A[-]1241 and deprived him of his constitutional right to due process

       by rendering appellate review impossible.” Id. at 306, 531 S.E.2d at 814. Our

       Supreme Court held the trial court did not err by failing to record the bench

       conferences because the “defendant never requested that the subject matter of a

       bench conference be reconstructed for the record.” Id. at 307, 531 S.E.2d at 814.

¶ 34         Defendant asserts the trial court had ordered a complete recordation. This

       assertion is unfounded. The transcript shows Defendant only requested a complete

       recordation of the voir dire of an expert witness. Here, the trial court did not err for

       the same reasons our Supreme Court held the trial court did not err in Blakeney:

       Defendant “never requested that the subject matter of a bench conference be

       reconstructed for the record.” Blakeney, 352 N.C. at 307, 531 S.E.2d at 814.

       Defendant’s argument is without merit.
                                          STATE V. MACKEY

                                             2022-NCCOA-715

                                          Opinion of the Court



                                       VI.     Conclusion

¶ 35         Defendant has failed to show a fatal defect existed in his indictments for

       uttering a forged check and obtaining property by false pretenses.          Each of the

       indictments alleged the “essential and necessary elements of the offense[s].” Ellis,

       368 N.C. at 344, 776 S.E.2d at 677.

¶ 36         Presuming without holding Defendant’s fatal variance argument was

       preserved by his blanket motion to dismiss, Defendant failed to demonstrate a fatal

       variance between his indictments and the evidence presented at trial. Brantley-

       Phillips, 278 N.C. App. at 287, ¶ 22, 862 S.E.2d at 422. Any purported variance

       between the indictment and the evidence at trial was “not material, and is therefore

       not fatal, [as] it d[id] not involve an essential element of the crime charged.” Tarlton,

       279 N.C. App. at 253, ¶ 12, 864 S.E.2d at 813.

¶ 37         Defendant has also failed to show the trial court committed plain error by

       failing, in the absence of a request, to make a complete recordation of the eighteen

       bench conference conversations.        Defendant never requested the trial court to

       reconstruct the bench conversations for the record, despite asking the trial court to

       make a complete recordation of the voir dire of an expert witness at another point

       during the trial.
                                        STATE V. MACKEY

                                         2022-NCCOA-715

                                        Opinion of the Court



¶ 38         Defendant received a fair trial, free from prejudicial errors he preserved and

       argued on appeal. We find no error in the jury’s verdicts or in the judgment entered

       thereon. It is so ordered.

             NO ERROR.

¶ 39         Judges ZACHARY and HAMPSON CONCUR